Exhibit 10.2.23 THIRD AMENDMENT TO THE AGREEMENT FOR THE PURCHASE OF FIRM CAPACITY AND ENERGY BETWEEN INDIANTOWN COGENERATION, L.P. AND FLORIDA POWER & LIGHT COMPANY THIRD AMENDMENT TO THE AGREEMENT FOR THE PURCHASE OF FIRM CAPACITY AND ENERGY BETWEEN INDIANTOWN COGENERATION, L.P. AND FLORIDA POWER & LIGHT COMPANY THIS THIRD AMENDMENT TO THE AGREEMENT FOR THE PURCHASE OF FIRM CAPACITY AND ENERGY (Third Amendment) dated as of May , 2001, is by and between Indiantown Cogeneration, L.P. (ICL) and Florida Power & Light Company (FPL) (individually, Party, and collectively, Parties). Unless otherwise defined herein, all capitalized terms shall have the meaning set forth in THE AGREEMENT FOR THE PURCHASE OF FIRM CAPACITY AND ENERGY BETWEEN INDIANTOWN COGENERATION, L.P. AND FLORIDA POWER & LIGHT COMPANY dated March 31, 1990, as amended by Amendment No. 1 to Agreement for the Purchase of Firm Capacity and Energy Between Indiantown
